Citation Nr: 1815159	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent, as of December 18, 2003, for postoperative nasal scar associated with residuals of squamous cell carcinoma of the left nostril.

2. Entitlement to an initial rating in excess of 10 percent, as of May 1, 2006, for residuals of left neck metastatic squamous cell carcinoma, to include scar and numbness.

3. Entitlement to an initial rating in excess of 30 percent, as of September 6, 2016, for paralysis of left cranial nerve V associated with squamous cell carcinoma, left nostril.

4. Entitlement to an extraschedular rating for residuals of squamous cell carcinoma of the left nostril.



	
REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The Board notes that all issues on appeal developed from the initial evaluation of the Veteran's squamous cell carcinoma of the left nostril.  The Board additionally notes that during the pendency of the appeal the Veteran has sought higher ratings for all residuals associated with his squamous cell carcinoma of the left nostril.  In addition to the newly raised issues noted in the Board's June 2016 Decision, during the pendency of the appeal a February 2017 rating decision granted service connection for aguesia and assigned an evaluation of 10 percent effective December 18, 2003; the highest rating available for that disability.  The RO also granted service connection for paralysis of left cranial nerve V and assigned a 30 percent evaluation effective September 6, 2016.  With regard to the assigned 30 percent evaluation for paralysis of left crania nerve V, the Board notes that this rating is not the maximum allowable; thus, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, further assistance to the Veteran is required in order to comply with the Remand directives as set forth in the June 2016 Board Decision.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

In the June 2016 Decision, the Board noted that in April 2014 the Agency of Original Jurisdiction (AOJ)  requested a VA respiratory examination to ascertain whether the Veteran had a respiratory disability as a residual of his squamous cell carcinoma of the left nostril.  The Board additionally noted that the record was unclear whether the requested examination had been conducted.  Accordingly, the Board remanded this matter and instructed the AOJ to determine whether the Veteran had a VA respiratory examination and, if so, to associate any such report with the claims file.  

A review of the claims file does not indicate that the AOJ has made a determination with regard to any potentially missing VA examination.  In order to properly adjudicate the claims on appeal, the Board finds that the outstanding remand directive should be completed.  Id.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Determine whether the Veteran was scheduled for a VA examination to ascertain whether he had a respiratory disability as a residual of his squamous cell carcinoma of the left nostril, as requested in April 2014.  If so, then associate the report of that examination with the claims file.  If a VA respiratory examination was not conducted, or if the record is unavailable, a written statement to this effect must also be incorporated into the claims file.

2. Then, conduct any further development necessary to adjudicate the issues on appeal.

3. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





